DETAILED ACTION
Status of the Application 
	Claims 1-27 are pending.
	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, 14-20, drawn in part to a metabolically engineered bacterium or yeast that has been genetically modified by introducing a heterologous gene encoding a sucrose phosphorylase, classified in C12N 9/1051.
II.	Claims 1-5, 9-13, 14-20, drawn in part to a metabolically engineered bacterium or yeast that has been genetically modified by introducing a heterologous gene encoding a carbohydrate hydrolase capable of splitting sucrose into fructose and glucose, classified in C12N 9/2431.
III.	Claims 21-27, drawn in part to a method for producing GDP-fucose by culturing a  metabolically engineered bacterium or yeast that has been genetically modified by introducing a heterologous gene encoding a sucrose phosphorylase, classified in C12P 19/02. 
IV.	Claims 21-27, drawn in part to a method for producing GDP-fucose by culturing a  metabolically engineered bacterium or yeast that has been genetically modified by introducing a heterologous gene encoding a carbohydrate hydrolase capable of splitting sucrose into fructose and glucose, classified in C12P 19/14.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a the bacterium or yeast of Invention I can be used in the method of Invention III as well as to recombinantly produce a protein.
Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the bacterium or yeast of Invention II can be used in the method of Invention IV as well as to recombinantly produce a protein.
Inventions I and II are directed to related inventions to the extent that the bacterium/yeast of Invention I and the bacterium/yeast of Invention II comprise a fructokinase and a disruption of an endogenous gene encoding a phosphofructokinase, and/or a phosphoglucose isomerase.   The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together and have a materially different design, mode of operation, and function.  The bacterium/yeast of Invention I requires expression of a sucrose phosphorylase while the bacterium/yeast of Invention II requires a carbohydrate hydrolase to split sucrose into glucose and fructose, thus having a different design, mode of operation and function.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related inventions to the extent that they are methods for producing GDP-fucose.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not .   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the bacterium/yeast of Invention I cannot be used or made by a method for making GDP-fucose that requires a bacterium or yeast that has been genetically modified by introducing a heterologous gene encoding a carbohydrate hydrolase capable of splitting sucrose into fructose and glucose. 
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the bacterium/yeast of Invention II cannot be used or made by a method for making GDP-fucose that requires a bacterium or yeast that has been genetically modified by introducing a heterologous gene encoding a sucrose phosphorylase.
The Examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner 



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
March 12, 2022